DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Leibovitch on 10/21/2021.

The application has been amended as follows: 
Regarding claim 6, please replace “claim 2” in line 2 with “claim 1”.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between species I-XI, as set forth in the Office action mailed on 1/28/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species I-Claims 3, 5-7, 10-12, 14-15, directed to non-elected species, are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or fairly suggest a method for manufacturing semiconductor devices comprising steps of “cleaving the wafer includes cleaving the wafer sequentially, using the plurality of first grooves as initiation points, starting from a first groove at least one of the first depth and the first length of which is smaller than at least one of the first depth and the first length of another first groove among the plurality of first grooves” along with other limitations of the claim.
The closest prior art of record is Koichi (JPH 11-274653A).  Koichi discloses a method of cleaving a wafer which includes forming cleave initiation points (grooves 61-6n in Fig. 1 of Koichi) on an edge of the wafer.  However, the cleaving process starts from one end to another end sequentially along the initiation points.  But Koichi’s method starts at a cleave initiation point with greater length than other cleave initiation points.  In a different embodiment (Fig. 3 of Koichi), Koichi teaches another method where the cleave initiation points are the same.  In this embodiment of Fig. 3, the cleaving starts at a point (sequentially from end to end) where cleaving is harder than another point (midpoint of the cleave initiation points).  However, in this method, all the cleave initiation points have the same lengths/depths.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tuan A Hoang/           Examiner, Art Unit 2822